Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                   Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “in a portion of the device which does not comprise the buried region, a second vertical insulating wall the extends completely through....” which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “further comprising a first vertical insulating wall surrounding, in top view, the stop channel region and the first and second wells, the first insulating wall, wherein said first vertical insulating wall extends completely through both the semiconductor layer and the buried layer.” This limitation is unclear because of its poor grammatical structure.  For example, it is unclear whether the stop channel region and the first and second wells are a portion of the first insulating wall, or if the first insulating wall surrounds itself.  Therefore, claim 17 is rejected, and claims 18-21 are rejected for at least their dependencies.  Appropriate correction is required.
a first vertical insulating wall surrounding, in top view, the stop channel region and the first and second wells, wherein said first vertical insulating wall extends completely through both the semiconductor layer and the buried layer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salih et al. (US 20090079001 A1, hereinafter Salih).
With regards to claim 13, Salih discloses a device of protection against electrostatic discharges, (FIGS. 2-3) comprising: 
a semiconductor substrate (P substrate 25) of a first conductivity type; (P type) 
a semiconductor layer (N layer 33) of the second conductivity type; (N type) 
a buried region (N region 29) of the second conductivity type having a doping level greater than a doping level of the semiconductor layer, (See FIG. 3) wherein the buried region is located at an interface between the semiconductor substrate and the semiconductor layer; (See FIG. 2) and 
first and second wells (P wells 42 and 48) of the first conductivity type formed in the semiconductor layer on a side of its surface opposite to the semiconductor substrate; (See FIG. 3 and Paragraph [0024]) and 


With regards to claim 16, Salih discloses the device of claim 13, wherein, in top view, the stop channel region extends to surround each of the first and second wells.  (See FIG. 2)

With regards to claim 17, Salih discloses the device of claim 13, further comprising a first vertical insulating wall (trenches 35) surrounding, in top view, the stop channel region and the first and second wells, wherein said first vertical insulating wall extends completely through both the semiconductor layer and the buried layer.  (See FIG. 2) 

With regards to claim 18, Salih discloses the device of claim 17, further comprising, in a portion of the device which does not comprise the buried region, a second vertical insulating wall (trenches 37/39) the extends completely through the semiconductor layer and into the semiconductor substrate.  (See FIG. 2) 

With regards to claim 19, Salih discloses the device of claim 18, wherein a junction between the semiconductor substrate and the semiconductor layer delimited by the second vertical insulating wall forms a diode.  (See FIG. 2 and Paragraph [0036]) 

With regards to claim 20, Salih discloses the device of claim 19, wherein a portion of the semiconductor layer laterally delimited by the second vertical insulating wall is electrically connected to the second connection terminal.  (See FIG. 2) 

With regards to claim 21, Salih discloses the device of claim 19, wherein a portion of the semiconductor layer laterally delimited by the second vertical insulating wall is electrically connected to the first connection terminal. (see FIG. 2) 

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812